DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,310,578 Katsura et al in view of Polyethylene Terephthalate and US 2007/0286972 Kjelgaard et al.
Regarding claim 1, Katsura teaches a packaging film capable of being deep-drawn (column 1, lines 8-13),
having an aluminum foil 2 as core layer and comprising on an outer side of the aluminum foil a PET film 6 that is laminated to the aluminum foil using an adhesive layer 5, 
the deep-drawable packaging film further having a sealing layer 4 on the other side of the aluminum foil opposite to the PET film (figure 1), 
wherein the PET film is a non-oriented film (unstretched, column 9, lines 42-46). 
Katsura does not teach that the PET film is semi-crystalline. One reading Katsura as a whole would appreciate that Katsura is not particularly concerned with the type of PET used, only the modified adhesive agent used with the polypropylene material. Polyethylene Terephthalate teaches that semi-crystalline PET is used in beverage bottles (page 218) and is Polyethylene Terephthalate further teaches that amorphous PET has a Young’s modulus of 2100-2400 MPa and semi-crystalline PET has a Young’s modulus of 2800-3100 MPa. Therefore, based on the degree of crystallinity, the Young’s modulus may be between 2100-3100 MPa (page 218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use semi-crystalline PET in Katsura and to further choose a PET with both crystalline and amorphous regions because crystalline PET provides beneficial properties such as good hardness, strength and stiffness with low creep and the amorphous regions add high toughness, low processing contraction and high dimensional stability (pages 217-218). 
Thus, because Polyethylene Terephthalate teaches that the use of some crystalline regions and some amorphous regions is advantageous, Polyethylene Terephthalate teaches a degree of crystallization that is greater than 0% but less than 100%. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 0% and less than 100% reads on the claimed range of 20-70%, and the taught range of 2100-3100 MPa reads on the claimed range of 2000-2700 MPa. 
Katsura does not teach printing. Kjelgaard teaches a packaging laminate product where a printing ink is applied on an outer, liquid tight coating 13, that is then protected by transparent layer 17 (paragraph 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the printing ink of Kjelgaard in the product of Katsura, because this allows one to include decorative artwork, or information, on the exterior of the product (paragraph 0044). Katsura in view of Kjelgaard therefore teaches a printing ink 
Please note, claim 1 includes product by process language (reverse printing).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Katsura in view of Polyethylene Terephthalate and Kjelgaard appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 2, none of Katsura, Polyethylene Terephthalate or Kjelgaard teaches the strain level. However, as the combination satisfies all of the previous limitations, the combination’s materials (PET-Al-PP) and method (lamination) are indistinguishable from the claimed materials and method. Therefore, it is reasonable to expect that the combination’s PET film would also exhibit a strain level equal to or above 2% when stressed at 2MPa at 90°C. “Where the claimed and prior art products are identical or substantially identical in structure or 
Regarding claim 3, Katsura teaches that the PET film is an unpigmented or pigmented single layer PET film (column 9, lines 47-50, where only one coat of the PET material is disclosed as being applied). Kjelgaard further teaches printing such that Katsura in view of Polyethylene Terephthalate and Kjelgaard teaches a printed PET film. 
Please note, claim 3 includes product by process language (reverse printing).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Katsura in view of Polyethylene Terephthalate and Kjelgaard appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 4, Polyethylene Terephthalate teaches a degree of crystallization that is greater than 0% but less than 100% (pages 217-218 and explanation in discussion of claim 1 above). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior 
Regarding claim 5, Polyethylene Terephthalate teaches that the Young's modulus of the semi-crystalline PET film is between 2100 MPa and 3100 MPa (page 218). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 2100-3100 MPa reads on the claimed range of 2100-2300 MPa. 
Regarding claim 6, Katsura does not teach the thickness of the PET film. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 7, Katsura does not teach that the sealing layer is a heat seal lacquer. However, the instant specification teaches that this is an obvious variant to a polypropylene layer (page 5, lines 4-8). 
Regarding claim 8, Katsura teaches that the sealing layer 4 consists of a film made of polypropylene (column 9, lines 7-10) that is glued to the aluminum foil by an intermediate adhesive layer 3 (column 3, lines 55-63).
Regarding claim 9, Katsura does not teach the thickness of the polypropylene film. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,310,578 Katsura et al in view of Polyethylene Terephthalate and US 2007/0286972 Kjelgaard et al as applied to claim 1 above, and further in view of US 6,013,363 Takahashi et al.
Regarding claim 10, Katsura in view of Polyethylene Terephthalate and Kjelgaard teaches the packaging film, but does not teach the mass per square meter of the adhesive layer. Katsura only teaches that the adhesive material may be any well-known adhesive such as an epoxy or polyurethane adhesive (column 9, lines 45-46). Takahashi teaches a packaging film where a resin film is coated with a polyurethane adhesive having a basis weight of 4 g/m2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the adhesive composition of Takahashi in the product of Katsura because this is a suitable adhesive to bond a resin layer in a packaging film. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,310,578 Katsura et al in view of Polyethylene Terephthalate and US 2007/0286972 Kjelgaard et al as applied to claim 1 above, and further in view of US 5,098,751 Tamura et al.
Regarding claim 11, Katsura in view of Polyethylene Terephthalate and Kjelgaard teaches the packaging film, but does not teach the alloy or thickness of the aluminum foil. Tamura teaches a deep-drawn packaging material including an aluminum foil laminated to a resin layer where the aluminum foil is an 8011 aluminum alloy that is 120 microns thick 
Please note, claim 11 includes product by process language (soft annealed).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Katsura in view of Polyethylene Terephthalate, Kjelgaard and Tamura appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Response to Arguments
Applicant’s arguments with respect to Sonoda have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781